Case 3:19-mj-03139-KAR Document 4-1 Filed 08/14/19 Page 1 of 33

AFFIDAVIT IN SUPPORT OF COMPLAINT
I, Tara L. Kelliher, being first duly sworn, hereby depose and state as follows:
INTRODUCTION

ie Tam a Lieutenant with the Hampden County Sheriff's Department and I am
currently assigned to Homeland Security Investigations (HSI) as a Task Force Officer. I have
been employed with the Sheriff's Department since April 2000 and have been a Task Force
Officer (TFO) since June 2017, and as such, I have received formal training in identifying and
investigating violations of state and federal law to include human trafficking and narcotics
trafficking. I have written and/or participated in the execution of numerous state and federal
search warrants. I have participated in all aspects of human trafficking and narcotics
investigations including conducting surveillance, executing searches pursuant to court-ordered
search warrants, executing arrests, and participating in court-authorized Title III wiretaps of
cellular phones.

2. As a Task Force Officer, I am responsible for initiating, conducting, and
participating in criminal investigations involving allegations of various federal laws including
drug trafficking, child pornography, human trafficking, and immigration violations. I have
received training and gained experience in interviewing techniques, arrest procedures, search and
arrest warrant applications, the execution of searches and seizures, and various other criminal
laws and procedures. I have conducted and participated in numerous criminal investigations
involving human trafficking, child exploitation, immigration violations, and narcotics trafficking.

3, This affidavit is submitted in support of a Criminal Complaint alleging that
between January 2016 to approximately 2018 or longer, within the District of Massachusetts and

elsewhere, the defendant SHANNON YELINEK, committed violations of Title 18, United States
Case 3:19-mj-03139-KAR Document 4-1 Filed 08/14/19 Page 2 of 33

Code, Section 1594(c), Conspiracy to Commit Sex Trafficking, and 18 United States Code,
Section 371, Conspiracy to violate Title 18, Section 1952(a)(2), Interstate Travel to Promote
Unlawful Activity (the “Subject Offenses”).

4, The statements contained in this affidavit are based on my personal observations,
as well as information obtained from other agents and witnesses, written reports about this
investigation that I have received, directly or indirectly, from other law enforcement agents,
information gathered from the service of subpoenas, the results of physical and electronic
surveillance conducted by law enforcement agents, investigation and analysis by law
enforcement agents and analysts and computer forensics specialists, and my experience, training,
and background in Homeland Security Investigations.

ar Because this affidavit is being submitted for the limited purpose of securing
authorization for the requested Criminal Complaint, I have not included each and every fact
known to me concerning this investigation. Instead, I have set forth only the facts that I believe
are necessary to establish the necessary foundation for the requested Criminal Complaint.

THE SUBJECT OFFENSES

6. Title 18, United States Code, Section 1591(a) makes it illegal for anyone
knowingly, in or affecting interstate commerce, (1) to recruit, entice, harbor, transport, provide,
obtain, or maintain by any means a person, or (2) to benefit, financially or by receiving anything
of value, from participation in a venture which has engaged in an act described in violation of (1)
above, knowing, or in reckless disregard of the fact, that means of force, threats of force, fraud,
coercion, or any combination of such means will be used to cause the person to engage in a

commercial sex act.
Case 3:19-mj-03139-KAR Document 4-1 Filed 08/14/19 Page 3 of 33

7. Title 18, United States Code, Section 1952(a) states: “Whoever travels in
interstate or foreign commerce or uses the mail or any facility in interstate or foreign commerce,
with intent to—

(1) distribute the proceeds of any unlawful activity; or

(2) commit any crime of violence to further any unlawful activity; or

(3) otherwise promote, manage, establish, carry on, or facilitate the promotion,

management, establishment, or carrying on, of any unlawful activity,

and thereafter performs or attempts to perform—

(A) an act described in paragraph (1) or (3) shall be fined under this title, imprisoned

not more than 5 years, or both; or

(B) anact described in paragraph (2) shall be fined under this title, imprisoned for not

more than 20 years, or both, and if death results shall be imprisoned for any term of years

or for life.”

8. Title 18, United States Code, Section 1952(b) states: “As used in this section (i)
‘unlawful activity’ means (1) any business enterprise involving gambling, liquor on which the
Federal excise tax has not been paid, narcotics or controlled substances (as defined in section
102(6) of the Controlled Substances Act), or prostitution offenses in violation of the laws of the
State in which they are committed or of the United States, (2) extortion, bribery, or arson in
violation of the laws of the State in which committed or of the United States, or (3) any act
which is indictable under subchapter II of chapter 53 of title 31, United States Code, or under
section 1956 or 1957 of this title and (ii) the term “State” includes a State of the United States,

the District of Columbia, and any commonwealth, territory, or possession of the United States.”
Case 3:19-mj-03139-KAR Document 4-1 Filed 08/14/19 Page 4 of 33

STATEMENT OF PROBABLE CAUSE
Introduction and Overview of a Sex Trafficking Enterprise

9, In or about March 2018, HSI initiated an investigation of William Coleman and
others pertaining to possible violations of Title 18 United States Code, Sections 1591, 1952,
2422, and 2421, and conspiracies and attempts to commit those violations. Based on
information collected from publicly available websites, commercial databases, witness
statements, surveillance observations, documentary evidence, and other information, there is
substantial evidence showing that William Coleman has been acting as a pimp to several young
adult females engaged in commercial sex and that Shannon YELINEK historically had been
acting in concert with him to help him run the sex trafficking enterprise.

10. This affidavit will set forth evidence showing the existence of a sex trafficking
enterprise that will be referred to as the “Coleman Enterprise.” YELINEK, for whom a Criminal
Complaint is sought, has occupied the role as Coleman’s partner and recruiter in the Enterprise.
Role of Yelinek in Coleman Enterprise

11. | Coleman is the pimp and the head of the sex trafficking organization. The world
of pimping and prostitution is known as the “game.” There are well-understood rules to the
“game,” and pimps usually maintain a strong belief that the rules need to be followed. These
rules order the relationships between pimps and between pimps and prostitutes. The rules are
based on the unquestioned supremacy of the pimp over the prostitutes working for him, and the
rules, which often are arbitrary and strict, are designed keep the prostitutes on edge and fearful.
The evidence in this case shows that Coleman maintained this position of supremacy over his sex

workers. Coleman and YELINEK supplied drugs to sex workers, engaged in threats and
Case 3:19-mj-03139-KAR Document 4-1 Filed 08/14/19 Page 5 of 33

violence against sex workers, arranged for others to threaten and commit violence against sex
workers, transported sex workers to motels in Massachusetts and Connecticut, and traveled to
Massachusetts and Connecticut to check on sex workers and to collect money from the
prostitution of sex workers.

12. YELINEK has an extensive criminal history. Her record includes three felony
drug convictions in Hampden Superior Court and Springfield District Court in 2007, 2013 and
2016. She was also convicted in 2008 in Boston District Court for assault and battery with a
dangerous weapon.

13. Publicly available information on Facebook and Instagram indicates YELINEK is
the godmother of Coleman’s child. Springfield Police arrest reports as well as Hampden County
Sheriff Department reports indicate that YELINEK has had a relationship with Coleman going
back to 2004. YELINEK has facilitated the running of the Coleman Enterprise by engaging in
threats against subordinate sex workers, withholding drugs from subordinate sex workers,
delivering drugs to and collecting money from sex workers, recruiting new sex workers, and
managing subordinate sex workers in the Coleman enterprise.

Use of Drugs and Addiction

14. There is evidence that shows that many, if not all, of the young females associated
with Coleman and YELINEK are or have been addicted to illegal drugs, including heroin, and
that YELINEK had supplied these drugs. I know from my training and experience that drug-
addicted women and girls are especially susceptible to becoming victims of sex trafficking.
Opioid addiction can be so powerful that obtaining drugs to stave off the pain of withdrawal

becomes the first priority in an addict’s life. Pimps often use that desperation to control victims,
Case 3:19-mj-03139-KAR Document 4-1 Filed 08/14/19 Page 6 of 33

most often women and girls, and to coerce them into engaging in prostitution for the pimp. I
know that supplying, withholding, and manipulating an addict’s supply of drugs can constitute
“coercion” and the use of force or the threat of force under 18 U.S.C. § 1591. See United States
v. Mack, 808 F.3d 1074, 1081-83 (6"™ Cir. 2015).
Historical Sex Workers

15. The evidence shows that approximately 20 females have worked for Coleman
and/or YELINEK in the last three years. Some of the females have only been identified through
stage names used in prostitution advertisements. Some have been identified with their real
names.
Prostitution Advertisements Posted During 2016-Present

16. An analysis of advertisements posted on Backpage.com and other websites shows
that there are a number of young females connected to Coleman as well as to each other and to
the same telephone numbers. This is one piece of evidence that these young females are
engaged in a common enterprise headed by Coleman. Backpage.com was an internet website
often used by those engaged in the business of prostitution. Backpage was divided into
geographic regions, and it was widely known and widely used for prostitution. On January 9,
2017, the United States Senate Permanent Subcommittee on Investigations, Committee on
Homeland Security and Governmental Affairs published a report (the “Senate Report”) entitled
Backpage.com’s Knowing Facilitation of Online Sex Trafficking. The Senate Report called
Backpage.com “the leading online marketplace for commercial sex.” It also noted that
Backpage.com is “world’s second-largest classified advertising website” and that Backpage.com

has been aptly called a “hub” for human trafficking.
Case 3:19-mj-03139-KAR Document 4-1 Filed 08/14/19 Page 7 of 33

17. Prostitution advertisements linked to the Coleman Enterprise that appeared on
Backpage.com and other websites from the Coleman Enterprise tended to follow well-
established patterns. They were, first of all, thinly veiled offers to engage in sex for money.
There were typically sexually provocative pictures of the person being advertised. The
advertisements contained a means for a customer to set up an appointment, which is called a
“date” in the lingo used in the world of human trafficking. The means of contact was usually a
cell phone number and is less often an email address. The advertisements sometimes had text
that suggested, but did not explicitly state, that the pictured person was willing to engage in sex
for money.

18. [know from my training and experience that the cell phone noted in a prostitution
advertisement is almost always answered (through calls or texts) by the prostitute herself, her
pimp, or a person designated by the pimp to arrange “dates” between the pictured person and the
customer.

19. A review of hundreds of online prostitution advertisements, telephone records,
Facebook records, Paypal records, Backpage.com records, and other information shows that the
prostitution activities of numerous young adult females are connected to Coleman and
YELINEK. Further, this evidence shows that the sex work of the women described below takes
place in an organized, centralized fashion.

20. The vast majority of the prostitution advertisements summarized below and
connected to the Coleman Enterprise contain pictures of the young adult females in sexually
provocative poses and/or in a state of being partially clothed. The advertisements typically

contain multiple photographs, and it is typical for the photographs to focus on a body part, such
Case 3:19-mj-03139-KAR Document 4-1 Filed 08/14/19 Page 8 of 33

as the buttocks or the breasts. The large majority of these advertisements contain text, and the
text makes it clear that sex is being offered. For example, the headline of a number of the
advertisements for “Nicole” is “Throat Magician Come to Me & Cum in Me.”

wl, Many of the advertisements suggest that the customer can purchase sex from two
females, either from the pictured female and another unidentified female, or from two identified
females, one or both of whom are pictured. For example, a picture with the text “2 girl
sessions” appears in advertisements both for “Roxy” and for “Ali.”

22. Prostitution advertisements connected to the Coleman Enterprise are summarized
below, grouped together by the telephone numbers appearing in the advertisements. In most of
the advertisements, a stage name is used to describe the female, and where the real name of the
female has been listed, that is also listed. Some of the information used to identify the real
names have come from Facebook accounts which have been seen publicly, and records of many
of those accounts have been obtained through a search warrant. Because the advertisements are
segregated by the online websites by geographic region, the commercial sex markets serviced by
the females can be identified. Because commercial sex is a face-to-face business, there is a
powerful business reason for the geographic regions listed in the advertisements to be accurate.
A sex worker is most profitable for the pimp if she is in one place for a given day/night and can
serve multiple customers without having to travel long distances between “dates.”

23. The advertisements show that most of the females traveled between
Massachusetts and Connecticut, with the vast majority being advertised in the Springfield,
Massachusetts and the Hartford, Connecticut areas. This location information in the

advertisements is consistent with other information gathered during the investigation.
Case 3:19-mj-03139-KAR Document 4-1 Filed 08/14/19 Page 9 of 33

24. In many cases, the same telephone number has been used for multiple females,

indicating that the same telephone number has been passed between females in the Coleman

Enterprise. The advertisements also show, in many cases, multiple females advertised together,

indicating that customers can have the services of two females together. In some instances,

words like “2 girl special” are used to make it explicit that the sexual services of two females can

be purchased together. The use of the same telephone number and the advertising of females

indicates that the activities are being coordinated and that the females are not operating alone.

25. Backpage.com records have shown that a single Backpage account, the account

associated with the roxystewart1 18@yahoo.com email address (the “roxystewart” account)

posted one or more of the Backpage advertisements for most of the telephone numbers

summarized below.' In most cases, because of the nature of the telephone records or public

records available, we have been unable to identify the subscriber for the telephone numbers.

Where that information is available, it is listed.

 

 

 

tKayla (Justine Matos)
LAli (Alicia Locke)

 

-Angie

 

 

 

 

 

Telephone Stage Name/(Real Sex Workers (Time Identified Statesin Subscriber |Number
Number in Name) offered Period (Backpage hich Ito lof Ads
[Advertisements jof Sex Worker(s) together in ads account used ads telephone
to post ads ppeared number
(if
levailable)
413) 693-6446 |Sarah (Destiny Klein)  |Nicole/Kayla 6/15/17- froxystewart |RI,MA, {William 1200+
LLeslie (Virginia Leslie/Ali 11/29/18 |Danielle.D73 (CT COLEMAN
Maldonado) Leslie/Nicole
-Nicole (Brianna Leslie/Sarah
ILam/LeHenry)

 

 

 

 

' To be clear, not all of the advertisements associated with each telephone number were posted
by the roxystewart account. Some of the advertisements were not posted on Backpage, and the
Backpage records did not indicate, in every case, the account which had posted the ads. The
records did indicate, that the roxystewart account had posted at least one advertisement for
almost all of the telephone numbers.

9
Case 3:19-mj-03139-KAR Document 4-1 Filed 08/14/19 Page 10 of 33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-Savannah Rose (Ami
(Cooper)
413) 310-1714 (Shannon Roberts) Roberts/Klein 12/28/17- jroxystewart IMA,CT  |Ami Cooper B57
Sarah (Destiny Klein) Roberts/Matos _|6/8/18?
IKayla (Justine Matos)
(214) 394-2988 (Destiny Klein) 1/29/18- jroxystewart INV, MA, 40
2/13/18 cay
860) 936-8756 [Kayla (Justine Matos) |Matos/Roberts _{10/27/17- jroxystewart IMA, CT 584
Shannon Roberts) IMatos/Gore 6/8/185
IRoxy (Rachael Gore)
413) 426-0863 (Destiny Klein) 2/25/18- |roxystewart |MA, CT 197
6/8/18
413) 930-5025 [Danielle (Lianessa 12/12/16- jroxystewart MA, CT 61
Rivera) 12/26/16
413) 685-2149 [Pamela (Julie Martone) A/17/17- lroxystewart MA, CT 152
b/2T/17
413) 735-3974 |Pamela (Julie Martone) b/25/17- jroxystewart IMA,CT (currently 169
6/2217 used by
COLEMAN
860) 572-6825 (Crystal B/9/17- roxystewart MA, CT 71
B/24/17
413) 275-4397 |Buttercup, aka Sonja 6/23/16- jroxystewart IMA, CT 59
Smiles, butterfly 4/26/17
413) 883-3416 (Candy 6/23/16- jroxystewart |MA, CT 18
4/26/17
413) 570-3807 [Petite Brunette 5/3/17- iroxystewart [MA 182
7/31/17
413) 517-5623 {Treasure 12/8/17- roxystewart IMA, CT 18
1/2/18
413) 930-5301 |Kylie (Chelsea Malone) B/15/17- jroxystewart MA, CT 492
Angie 6/15/17
413) 222-4208 [Nevaeh 5/3/17- roxystewart |MA 98
Arianna (7/31/17
Nicole (Brianna
ILam/LeHenry)
857) 417-5111 {Lexi (Vanessa 4/5/17-  jroxystewart (MA, CT 464
ILaflamme) 6/8/17
413) 693-9001 |Sarah (Destiny Klein) |Sarah/Ali 9/6/17- roxystewart IMA, CT 1100+
LAli (Alicia Locke) |Ali/Nicole 11/29/18

 

 

 

? The ending date for the use of this telephone number in advertisements does not mean that the
number was not used after this date. The online website, skipthegames, has a means for
customers to reach sex workers or their pimps through an online messaging service, much like
Craigslist employs. This allows communication with the sex worker without placing the

telephone number in the advertisement.
> The ending date for the use of this telephone number in advertisements does not mean that this

number is not being currently used. The online website, skipthegames, has a means for

customers to reach sex workers or their pimps through an online messaging service, much like
Craigslist employs. This allows communication with the sex worker without placing the
telephone number in the advertisement.

10

 
Case 3:19-mj-03139-KAR Document 4-1 Filed 08/14/19 Page 11 of 33

 

 

 

 

 

 

 

-Nicole (Brianna |Ali/Leslie
|Lam/LeHenry) Alexis
Leslie (Virginia
Maldonado)
rAlexis (Naysha Marie)
(413) 221-3291 |Alexis (Naysha Marie) 11/24/17- roxystewart (CT 4
12/8/17
413) 523-6603 | Leslie (Maldonado) 8/17/17- IRI, CT, 356
Shannon Roberts Klein 7/14/18 IMA
[Destiny Klein
413) 977-9703 Serenity (Lemelin) 11/3/17- MA, CT 229
10/24/18
413) 735 3845  |Lexi (Vanessa 8/25/18- MA, CT [Number 7
ILaflamme) 8/2718 given to
Matos by
COLEMAN
8/29/18
413) 258-8285 (Gianna (Stephanie A/7/17- ICT, 8
Bradford) 4/8/2017 Foxwoods

 

 

 

 

 

 

 

 

Facebook Information

26. Publicly available information on Facebook indicates that Shannon YELINEK
has a Facebook page. YELINEK is Facebook friends with a female with the Facebook vanity
name of Virginia Maldonado, who is mother of Coleman’s child. The Facebook vanity name is
often, but is not always the user’s real name. From a review of the publicly available pictures
on Maldonado’s Facebook account, it appears that Maldonado is the female denoted as “Leslie”
in the prostitution advertisements. Other information gathered during the investigation,
corroborate the fact that Coleman and Maldonado share a child together and YELINEK is the
godmother if the child.

27. | YELINEK is Facebook friends with a female with the Facebook vanity name of
Chelsea Rose. From a review of the publicly available pictures and information on the Facebook
account the individual has been identified as Chelsea Malone. It also appears Malone is the

female denoted as “Kylie” in the prostitution advertisements. Other information gathered

1]

 
Case 3:19-mj-03139-KAR Document 4-1 Filed 08/14/19 Page 12 of 33

during this investigation, corroborate the fact that Malone worked for YELINEK as a prostitute.
Interview of Virginia Maldonado

28. On January 25, 2019, Virginia Maldonado was interviewed by HSI agents and
stated she met William Coleman when he was living on Commonwealth Avenue is Springfield,
MA. During this time Coleman was dealing narcotics foxypocione, cocaine, crack and marijuana)
to strippers. Maldonado stated that one of the females overdosed and Coleman was charged
with manslaughter. Maldonado stated that YELINEK posted bail for Coleman.

29. Maldonado stated that while Coleman was incarcerated, YELINEK sold drugs for
Coleman and gave Maldonado money from the sales. In 2013, Coleman and YELINEK began
the “escort service.” Maldonado stated that during this time YELINEK would set up the dates,
deliver drugs to the sex workers, collect the money from the dates and answer the sex buyers.
Maldonado stated that YELINEK eventually went to jail and during one of YELINEK’s
incarcerations YELINEK recruited a female to come work as a sex worker for Coleman.

Text messages between YELINEK and Coleman

30. On June 4, 2018, HSI Agents obtained one Apple iPhone 6S, Model A1688, from
the Vernon Police Department, Vernon, Connecticut. This iPhone had been seized by Vernon PD
from William Coleman pursuant to his arrest on May 8, 2017. The iPhone was subsequently
entered into HSI Springfield custody and a federal search warrant was obtained. Data obtained
in response to this search warrant included numerous text messages exchanged between
Coleman’s phone and YELINEK’s phone number, (413) 455-6989. Law enforcement indices
queries identified phone number (413) 455-6989 as being registered to Shannon YELINEK of 50

Stivens Terrace, Ludlow, MA. Information received from the Springfield Police Department

12
Case 3:19-mj-03139-KAR Document 4-1 Filed 08/14/19 Page 13 of 33

confirmed YELINEK had listed phone number (413) 455-6989 as her contact information during
a field interview and the contact information for number (413) 455-6989 is “Shan” in the Apple
iPhone obtained from the Vernon Police Department. The following text messages were
recovered from the seized Apple iPhone:

31. March 16, 2017 11:23
Yelinek: Oh ok. So I gave her a bundle and I put an extra bag in it to see if she would say
anything Be u know for sure she would if it was short. Nothing yet. Smh.
Coleman: lol, let her know tho

32. March 17, 2017 12:21
Yelinek: if u can please post Kim
Coleman: ok
Yelinek: I told her that bundle had 11. She said ohi it did right I was just about to say something.
Smh ya right. But if it was one short she would have said.
Yelinek: Then she saw someone and said he pulled her ad up and showed her her pics and I
asked why would he do that without u inquiring. She said be he said he wanted to know if I knew
what pictures were posted of me. Bullshit. That don’t even make since. He would think she
posted them herself. So she’s asking clients to show her ad.
Coleman: | just cussed her out.
Yelinek: I know. You can post both of them.
Coleman: posted
Yelinek: Post them home Be were on our way back. Literally no potentials at all for either. It’s

slow af. I wonder if ppl are their with families or whatever.

13
Case 3:19-mj-03139-KAR Document 4-1 Filed 08/14/19 Page 14 of 33

Coleman: ok
33. March 17, 2017 5:35
Coleman: how are the calls
Yelinek: way better than the casino
Yelinek: they are both with clients I went to the store.
Coleman: Ok. They need to start bringing money in.
Yelinek: I think they will. They both have a bill so I need to work on that.
Coleman: | just smashed the neighbor across the street and she said she use to escort. Yea not
good.
Yelinek: Really? Fuck yea. Who really cares about her face. Lol
34. March 18, 2017 12:24
Yelinek: finally taking Kim on an outcall that was supposed to be for Chelsea.
Coleman: I just post Kim but nomore credits.. u gotta bring some type of money here so I can
put more credits.. I put that $500 on the cell bill from casino.
Yelinek: ok. Headed to u in a few.
Coleman: Kim’s reposted.. any more updates on that overnighter
Yelinek: yes, we’re going.
Coleman: How u gonna get paid.. upfront. She might be fucked up.
Yelinek: Half upfront and half at the end. I am going to wait up there and try to get the 1000
before I leave.
Coleman: yes, that’s a must. All you have to do is hold om to the work and give it to her after

you grab the $1000.

14
Case 3:19-mj-03139-KAR Document 4-1 Filed 08/14/19 Page 15 of 33

Yelinek: ok, Chelsea is good with work still has. So Ima give Kim what I have left after I get the
money.

35. March 19, 2017 6:13
Coleman: What’s the status on clients with Chelsea today
Yelinek: She has someone be there in 45 minutes, it seems slow today. I was gna tell u post her
again but u just did, Imk when she’s posted and gna need work for her when u get home.
Coleman: well she gotta see more clients.. she owes a bill.. she usuallu paying off her bill and
paying stuff. She didn’t text me she was low.
Yelinek: I have a $100 from her and will have the rest later.
Coleman: Chelsea said she good on work.

36. March 21, 2017 9:54
Coleman: What happen with u reaching out to the girls.. I get response 8 hours later.. this seem
part time to u it seems.. what did Chelsea do today, she only got 2 bs last night.. that really
business if she only doing 2 bs in the business, that’s a normal street person gathering up money
to grab that small amount.. u said u was gonna work on it but I/m not hearing or seein anything.
when I take full control I see a lot more money and business.. I paid u more at 20 percent when I
had the overall business but I try to let you have a lil freeway and it’s not working right.. I need a
break down every night on clients and fees.. what’s up with Asia or Kim
Yelinek: Today was slow for her nut I’m just going to get her now for outcalls and the Spanish
girl has another white girl with her young and cute she gna bring, def not part time I do this 24/7.
I don’t take no breaks

37. March 23, 2017 1:01

IS
Case 3:19-mj-03139-KAR Document 4-1 Filed 08/14/19 Page 16 of 33

Coleman: you need some time with the girl.. u can’t just come and drive to casino with her like
this smh
Yelinek: oh I am going to talk to her. Be she ain’t gna think she dictating shit
Yelinek: this girl claim she did 2 bundles and she’s still sick
Coleman: is Chelsea sick, well she ain’t doing a bunch of shit for free.. she haven’t proven
anything yet.
38. March 23, 2017 12:56
Coleman: They got rigs 4
Yelinek: Can you grab some please. I usually do before we leave but I was rushing and forgot,
they have some but can use new ones
Coleman: what size
Yelinek: 30 gage % inch 1CC
Coleman: U have my money put aside.. u got a break down on fees what they owe and work
money.. ima pick up they money up when I get there,
Coleman: about to pull up
Yelinek: yes, it’s in the car
Coleman: what’s in the car
Yelinek: money, I am getting it now, meet me at Pequot?
Coleman: I’m here
39. March 23, 2017 4:40

Yelinek: since I have 3 grils post them with time in between

 

4 Arig is a slang term for a hypodermic needle used by drug users and drug dealers,

16
Case 3:19-mj-03139-KAR Document 4-1 Filed 08/14/19 Page 17 of 33

Coleman: keep me posted on clients seen tonight.. I don’t wanna order work when the phone bill
is do tomorrow if they aren’t making money
Yelinek: ok

40, March 24, 2017 12:58
Coleman: what’s going on with the girls
Yelinek: Kim has a 400 coming. Hasn’t seen anyone yet, Chelsea made $500 destiny 120
Coleman: Chelsea made 500 on 2 clients or one
Yelinek: 2
Coleman: ok.. hopefully kim show up.. I didn’t grab work yet I’m holding back because phone
bill is do tomorrow.. but it starting out better now

41. March 25, 2017 2:39
Coleman: U need to get her grinding a lot harder.. if we get caught up then it should be worth it.
stop being buddy buddy.. it’s not working u hurting the money.. she don’t gotts worry about
stressing work.. every girl does anal if they wanna get high.
Yelinek: ok

42. March 25, 2017 10:28
Coleman: That’s Bri
Yelinek: ok, she’s ok. Not bad. But potential

43. March 27, 2017 5:53
Coleman: yea she had money last night 100 to buy.. she made money today also so grab her
money but she gonna get a lil sick before I give her anything

Yelinek: ok

Li
Case 3:19-mj-03139-KAR Document 4-1 Filed 08/14/19 Page 18 of 33

Coleman: she getting sick yet
Yelinek: Yea. She started getting sick earlier. But got an out for her so I have her money and
your fees. So if u want to give me to her bring to her for her out. Be she thinks ur in jersev. Idk
why. Did you tell her that.
Coleman: yup I did.
Yelinek: oh ok be I didn’t question it but I was like wtf?
Coleman: yea.. she to spoil so ima make her sweat just like the other girls done
Yelinek: ok. That’s why I didn’t press it but she told me hours ago she was feelin it
Coleman: good, do not comfort her..if she’s not feeling good then you need to zone it out.. I will
see her tonight but later..the process is the brown to keep them making money.
Yelinek: I have all the money just FYI

44. March 27, 2017 11:33
Coleman: I need a status on how she’s feeling etc. etc. u make her come through me to get her
shit..
ima break her down and build her up our way.. I blame u but it was the brown but I’m glad u
back to normal.. we gotta maximize her the short time she here...
What I want u to tell her is.. wel will will be back around at 1230 but u gotta get him to come see
u because it’s his work and he did’t leave me anything for you
I put 4 bs aside for her.. she will get it tonight. But don’t tell her, just say u need to hit will up.
That’s gets her outta that being comfortable.. in wore she was a different grind
Yelinek: | won’t say anything

45. March 28, 2017 1:09

18
Case 3:19-mj-03139-KAR Document 4-1 Filed 08/14/19 Page 19 of 33

Coleman: how can she be so claim and be cool to go all night without shit..u said she was
feeling it earlier
Yelinek: yep. She said she was feeling shitty
Coleman: hmmm... when ppl are shitty they come out of character, she isn’t,
I been around tons of sick chicks and they don’t be clam
When they sick they sick u know how sick is wtf
You mean her sickness is better than anyone elses
Yelinek: last I talk to her I told her to contact u be u weren’t around and didn’t leave me
anything and she was panicking about doing the outcall being sick
Coleman: what you mean panicking, when a bytch is sick they come outta of character
Yelinek: She was jus saying omg what I going to do and would u be back before we left. I told
her I didn’t know she said she was gna try to lay down and sleep it off till then

46. March 28, 2017 12:08
Coleman: I'm buying more brown and spending 100 on credits now .. so when she makes money
make sure u see me later today and have her grab a few paid bs for her trip and I'll front her the
rest
Yelinek: Ok. Gotcha

47. March 29, 2017 3:52
Coleman: New brown is fire
Yelinek: Ok. Oh yea? Good shit
Coleman: | got ten subs if u hear anything

Yelinek: ok how much 10$?

19
Case 3:19-mj-03139-KAR Document 4-1 Filed 08/14/19 Page 20 of 33

Coleman: What has Chelsea done today, she’s posted
Yelinek: 320 and someone coming
Coleman: What did she see the last 2 days and how much she got left
Yelinek: 850 she said she has enough for her wakeup tomo. But if she can get tonight whe will
Coleman: Yea she can..
48. April 3, 2017 10:47
Coleman: Chelsea needs new pics.. them pics been there way to long
Yelinek: ok
49. April 4, 2017 4:49

Coleman: Steph came by.. she still looks good and excited to work with u
Ima promote her heavy starting tomorrow... Chelsea needs new pics tomorrow
Yelinek: awesome ok
Phone number (413)930-5301

50. The telephone number (413) 930-5301 is listed in prostitution advertisements for
the time period February 15, 2017 to June 15,2017. The advertisements from February 15,
2017 to April 8, 2017 show Chelsea Malone with the stage name “Kylie.” The advertisements
show the face of Chelsea Malone. The advertisements contains descriptive text, with all of the
advertisements containing the following language: “Hello gentleman! My name is Kylie and I'm
new in town! Care to make a girl feel at home? That is MY main goal to make sure you are at
ease and well taken care of. I am young and full of energy! I am discreet and aim to please. I am
very open minded. And love to play and pamper! 100% real photos 5'3, 125 lbs, green eyes, and

long sexy red hair I am here to explore and excite! Your time with me is exactly that. ALL

20
Case 3:19-mj-03139-KAR Document 4-1 Filed 08/14/19 Page 21 of 33

ABOUT YOU, Kylie (413)930-5301.”

51. The advertisements indicate that “Kylie” is 23 years old.

32. The advertisements with the telephone number (413) 930-5301 from February 15,
2017 to April 8, 2017 contain pictures of “Kylie” in sexually provocative poses and/or in a state
of being partially clothed. The advertisements contain multiple photographs of “Kylie” and
sometimes the photographs focus on a body part, such as the buttocks or the breast.

53. The advertisements with the telephone number (413) 930-5301 are directed to
specific geographic areas with the majority of the advertisements split between the
Massachusetts and Connecticut markets. This indicates that “Kylie” moved across state lines
for servicing different commercial sex markets in Massachusetts and Connecticut.

54. Specifically, the advertisements posted on March 16, 2017 at 12:00pm and March
17, 2017 at 9:07am with the telephone number (413) 930-5301 are directed to the specific
geographic area Eastern Ct, FOXWOODS (i.e., Eastern Connecticut and the Foxwoods casino).
On March 17, 2017 at 2:14pm the advertisement posted with the telephone number (413) 930-
5301 were directed to the specific geographic areas Hartford, Ct, Springfield, MA, and Enfield,
ee

55, In May 2019, Special Agent (SA) Morizio and Task Force Officer (TFO) Kelliher
met with a source of information (SOI) who stated the SOI was introduced to YELINEK by
Malone at a methadone clinic. The SOI also stated that Malone has been addicted to illegal drugs

(specifically heroin) for several years.

 

5 On March 17, 2017 at 12:21pm, YELINEK texted Coleman to “post both of them” at home because they are on
their way back. On March 17, 2017 at 5:35pm Coleman texted YELINEK “how are the calls” and YELINEK
responded “way better than the casino.”

21
Case 3:19-mj-03139-KAR Document 4-1 Filed 08/14/19 Page 22 of 33

2017 Jail Calls & Text Messages between YELINEK and Coleman Regarding Sex
Trafficking

56. Shannon YELINEK was arrested on a warrant and incarcerated at the Women’s
Correctional Facility in Chicopee, Massachusetts between approximately April 6, 2017 to
October 6, 2017. While incarcerated, YELINEK communicated with Coleman over the inmate
phone system over a hundred times. YELINEK refers to Coleman as “Will” and talks to the
male about a child named “Lance,” who has been identified as the minor son of William
Coleman.

57. YELINEK spoke with Coleman about recruiting women from within the facility
to work as prostitutes for Coleman after their release. On April 9, 2019, YELINEK stated to
Coleman that her roommate gets out in a week and wants to work. YELINEK gave Coleman
the name of the woman and told him to look her up on Facebook, so he can see what she looks
like. YELINEK told Coleman that this woman is “down for good money.” She also informed
Coleman of the woman’s release date, and Coleman states that he will pick her up. Coleman
asked YELINEK how does she look and YELINEK stated “she’s a crack head but she can do
herself up.”

58. During the same conversation YELINEK and Coleman talked about a female
named “Chelsea” they said either “dipped” on them or may have possibly overdosed.

YELINEK told Coleman that “Chelsea owes her $800 dollars and that she is going to fuck her
up. YELINEK again stated to Coleman, “Be prepared. I am going to set her up then hop on her.”
Later in the conversation it is mentioned that “she” (referring to Malone) was making a lot of

money. YELINEK told Coleman, “ I told her she had to do extra shit.” YELINEK also stated to

Ze
Case 3:19-mj-03139-KAR Document 4-1 Filed 08/14/19 Page 23 of 33

Coleman there are mad girls in here and that she is about to recruit everybody. Coleman told
YELINEK that she can network more in population and she stated you know I will.

59. During a conversation on April 9, 2017, Coleman stated to YELINEK that
“Steph” went to security and told them her business and she gambled $900. YELINEK.

responded to Coleman, “well guess what, when I get home she is going to get pieced the fuck

3

up.

60. The telephone number (413) 258-8285 is listed in eight prostitution
advertisements on Backpage.com for the time period April 7, 2017 to April 8, 2017. The
advertisements show Stephanie Bradford with the stage name “Gianna.” The advertisements
show the face of Stephanie Bradford. The advertisements contain descriptive text, with all or
almost all of the advertisements containing the following language: “My name is GIANNA I’m
new to the area and all I want to do is make amazing freaky wet memories with you!!! I won’t be
here for long so come get it while it’s hot and wet. I’m strikingly beautiful girl that loves to
please. Come tame me please!!! I’m in desperate need. GIANNA 413-258-8285.”

61. All of the advertisements with the (413) 258-8285 telephone number contain
pictures of “Gianna” in sexually provocative poses and/or ina state of being partially clothed.
The advertisements show multiple photographs of Gianna and sometimes the photographs focus
on a body part such as the buttocks or breast.

62. The advertisements with the telephone number (413) 258-8285 are directed to a
specific geographic location--Eastern Connecticut, FOXWOODS.

63. While reviewing text messages from the cell phone seized from the Vernon Police

Department belonging to Coleman on April 4, 2017, Coleman sent a text message to YELINEK:

23
Case 3:19-mj-03139-KAR Document 4-1 Filed 08/14/19 Page 24 of 33

“Steph came by.. she still looks good and excited to work with u Ima promote her heavy starting
tomorrow.. Chelsea needs new pics tomorrow” YELINEK responded “awesome ok.”

64. While reviewing evidence from the cell phone seized from the Vernon Police
Department belonging to Coleman a text from Coleman to Bradford was discovered. On April
11, 2017, Coleman sent a text message to Stephanie Bradford stating, “Shannon said she gonna
fuck you up on site.”

65. During a conversation recorded while YELINEK was incarcerated, on April 10,
2017, YELINEK stated to Coleman “Nothing but heroin addicts in here.” Coleman asked who
else is leaving soon to go home and told YELINEK she can network more in population.

66. During a conversation on April 12, 2017, Coleman asked YELINEK are there lots
of girls in there? Any potentials? YELINEK responded, “Layla, she weighs 130 now. Coleman
told YELINEK, “that’s good. 130 is good money. We have to get Layla back on the team. She
weighs 130 now. That’s good!” During a later conversation the same day YELINEK told
Coleman that Layla has been telling people about her and everyone keeps coming up to her.
Coleman stated to YELINEK “The boss lady, the madame.” Coleman asked YELINEK about
another girl. YELINEK told Coleman that she has to find her. She is older 43 or 44 and that she
is Portuguese with long black hair. Coleman tells YELINEK “that’s good money! Oh yeah!”
YELINEK told Coleman that her body is not bad, that she looks Portuguese, Italian, or Spanish,
and that she could be anything.

67. In April 2017, YELINEK and Coleman had a conversation about a woman who
has been identified as Julie Martone. Martone was arrested at a bus stop on Main Street in

Springfield, Massachusetts with two others on heroin-related charges, whose name, street

24
Case 3:19-mj-03139-KAR Document 4-1 Filed 08/14/19 Page 25 of 33

address and mugshot were posted on MassLive. During the conversation YELINEK and
Coleman talked about how Coleman identified the arrested female through MassLive, identified
her as a potential recruit, and how MassLive listed her address. On April 13, 2017 during a
phone call between YELINEK and Coleman a woman got on the phone and had a conversation
with YELINEK. YELINEK told the woman she is Will’s best friend, he is reliable, he’s “ood
money,” and “we do business in the street together.” Coleman got back on the phone and stated
to YELINEK that the two of them, Coleman and Martone, had not yet talked “business”.

68. Publicly available information on Facebook indicates that Coleman has a
Facebook page with the identifiers william.j.coleman.39 and 100001270871929. On April 13,
2017, Coleman communicated with Julie Martone through Facebook messenger. The following

messages were obtained from Facebook pursuant to a federal search warrant number 18-mj-

3059-KAR:

Author William J Coleman (100001270871929)

Sent 2017-04-13 16:42:30 UTC

Body thats sucks about the bus stop hit with the cops..gotta better way
for u love ...

Author Julie Martone (100009271939737)

Sent 2017-04-13 16:56:19 UTC

Body Julie Martone accepted your request.

Author Julie Martone (100009271939737)

Sent 2017-04-13 16:56:33 UTC

Body | no it does.. | am so embarrassed

Author William J Coleman (100001270871929)

Sent 2017-04-13 16:58:08 UTC

Body them cops are fucking dicks..anyways i think we can dO some
buisness...413 304 0992.. if u have time later maybe go grab a

drink and talk

23
Case 3:19-mj-03139-KAR Document 4-1 Filed 08/14/19 Page 26 of 33

Author

Julie Martone (100009271939737)

Sent 2017-04-13 17:00:54 UTC

Body Yeah they are.. No need to put it on news all day an night. Ok
that sounds good. Here is my # 4137771438

69. The telephone number (413) 685-2149 is listed in 152 prostitution advertisements
for the time period April 17, 2017 to May 27, 2017, with 148 of the advertisements appearing on
Backpage.com. The advertisements all show Julie Martone with the stage name of “Pamela.”
The advertisements show the face of Julie Martone. The advertisements contain descriptive text,
with all or almost all of the advertisements containing the following language: “I'm a bit older,
some reviews say I'm bolder. Cuddlin’, kissin' I'm sure you'll approve me.” The advertisements
show the face of “Pamela.”

70. The advertisements indicate that “Pamela” is 39 or 40.

71. All of the advertisements with the (413) 685-2149 telephone number contain
pictures of “Pamela” in sexually provocative poses and/or in a state of being partially clothed.
The advertisements contain multiple photographs of “Pamela,” and sometimes the photographs
focus on a body part, such as the buttocks or the breasts.

72s The advertisements with telephone number (413) 685-2149 are directed to
specific geographic areas with all or almost all of the advertisements split between the
Springfield, MA and Hartford, CT markets. This indicates that “Pamela” moved across state
lines for servicing different commercial sex markets in Massachusetts and Connecticut.

73. Backpage.com records show that several advertisements for “Pamela” and the
telephone number (413) 685-2149 were submitted by the user account with the email address
roxystewartl 18@yahoo.com.

26
Case 3:19-mj-03139-KAR Document 4-1 Filed 08/14/19 Page 27 of 33

74. On April 13, 2017, YELINEK told Coleman on Tuesday she has a girl from
Worcester for him that is good money. YELINEK told Coleman she gave her his number and
again told him she is good money.

Ta. On April 14, 2017, YELINEK talked to Coleman about her current cellmate who
gets out on Wednesday and wants to work weekends at the casino. YELINEK told Coleman the
girl is older but can hustle and will work Friday through Sunday all day and all night. YELINEK
told Coleman she is from Worcester and she gave her Coleman’s phone number. YELINEK told
Coleman when she gets out of jail she will pick her up in Worcester and drop her off on Friday
and pick her back up on Sunday because YELINEK has a license.

76. On April 16, 2017, YELINEK stated to Coleman when she gets out she will need
at least one or two people to herself. Coleman talked about four women who either are currently
working for him or he talked to about working for him including “the one from the bus stop.”
YELINEK stated to Coleman, “Yeah. Of course, everything’s popping off while I’m in here.”

TT. On April 19, 2017, YELINEK mentioned to Coleman that there is an inmate
being held at the jail on human trafficking charges. Coleman asked YELINEK who is the person
being held and YELINEK responds Tiana Lewis. Coleman wanted YELINEK to get
“knowledge” from Lewis and try and build a relationship with her. YELINEK stated to Coleman,
“Listen, I already tried to talk to her about it, and she’s like trying to deny the shit like she didn’t
even have nothing to do with it, don’t know what was going on.”

78. On April 22, 2017, YELINEK told Coleman she has another potential. She told
him she has a bail and goes on to describe what the women looks like. “She’s a little plump.

She’s probably like 180, 200. Blonde long hair, her face isn’t bad. She’s just a little bigger than

at
Case 3:19-mj-03139-KAR Document 4-1 Filed 08/14/19 Page 28 of 33

the girls we normally deal with. She looks like that would probably attract the older ones, you
know what I mean?”

73, On December 1, 2017, YELINEK was returned to the Women’s Correctional
facility in Chicopee, Massachusetts for violating her parole conditions. Parole reported
YELINEK’s cell phone had text messages that indicated she may be involved in human
trafficking and prostitution. She also had several motel room keys on her person, and she tested
positive for narcotics.

80. The 2017 jail calls between Coleman and YELINEK about recruiting women in
the jail for prostitution occurred after YELINEK had regularly transferred funds to Coleman via
Paypal during 2016. The PayPal records are summarized below, and they indicate that the
Coleman Enterprise accepted payments for commercial sex by PayPal (albeit a small percentage
of the total) and that the proceeds of prostitution were transferred to Coleman’s PayPal account.
Interviews of former Sex Workers

81. On March 12, 2019, HSI Task Force Officer (TFO) Tara Kelliher and Special
Agent (SA) Pete Olesen spoke with a witness (Witness 1) with knowledge of some of
YELINEK’S activities working with women in the sex industry. Witness 1 stated that YELINEK
was Coleman’s business partner from 2013 through 2016 and was also Coleman’s ex-girlfriend.
Witness | stated that YELINEK would collect the money from the sex workers, explain the
rules, keep the girls in line, drive the girls to and from dates and distribute the drugs. Witness 1
stated Coleman stated that YELINEK was a “monster” with making money.

82. On April 22, 2019, TFO Tara Kelliher and SA Michael Morizio spoke with a

witness (Witness 3) with knowledge of some of YELINEK’S activities working with women in

28
Case 3:19-mj-03139-KAR Document 4-1 Filed 08/14/19 Page 29 of 33

the sex industry.

83. One day Witness 3 was at a location in Springfield and was feeling sick from a
heroin withdrawal. Coleman approached her and asked if she was feeling alright. Witness 3
explained that she was sick, and Coleman took her to get a half bundle of heroin. Witness 3
could not remember where Coleman took her. He provided her with his phone number, and they
remained in contact. Witness 3 would steal cosmetic products for Coleman to pay for her
heroin. She would also receive cash from him instead of drugs if she asked for it.

84. One day Coleman proposed the idea of Witness 3 working for him instead of
stealing. He told her that she was very attractive and could make a lot of money. Witness 3
accepted COLEMAN's proposal and worked as a prostitute for him in hotels for approximately
six to seven months.

85. While working for Coleman, YELINEK would take photos of Witness 3 to post
prostitution advertisements online. The photos were taken either at whatever motel she was
staying at or at Coleman’s house near Wheeler's Market. Witness 3 could not remember the
address. Witness 3 did not remember what website the ads were posted to. Witness 3 primarily
resided in either the Motel 6 or Red Roof Inn in Connecticut. The hotel was paid for by
Coleman. Witness 3 did not have a car, and either Coleman or YELINEK would drive
her. Both Coleman and YELINEK supplied her with drugs while she was living and working
out of the hotels. They provided her with a cell phone but would arrange dates for her. Witness
3 would receive either a call or text from Coleman or YELINEK informing Witness 3 that she
had a "date".

86. Coleman and YELINEK had set the prices for a "date" with Witness 3: She

Lo
Case 3:19-mj-03139-KAR Document 4-1 Filed 08/14/19 Page 30 of 33

could not remember exact prices but thought they were somewhere around $150 for a quick visit
and $220 for an hour visit.

87. Coleman and YELINEK would supply condoms and needles. They also supplied
clothing, primarily lingerie. Coleman had a "booster" named Rachael that stole clothes for
him. Rachael worked for Coleman as a prostitute in addition to stealing for him.

88. Witness 3 was not allowed to keep any money she made. None of the girls were
allowed to take any tips. All money was given to YELINEK, who would pick it up at the
hotel. She drove a white sedan, possibly a Nisan Altima.

89. According to Witness 3, YELINEK also worked for Coleman as a prostitute but
thought she was above the other girls and considered herself a partner with Coleman. Witness 3
recalled waiting outside of a hotel room one time while YELENIK did a "date" inside.°®

90. Witness 3 stated that if business was slow, meaning she did not have any "dates",
she was not given drugs. Additionally, there were consequences if one of the girls tried to quit
working for Coleman and leave.

91. One time, Witness 3 tried to take her money and leave the Red Roof Inn in
Connecticut. Coleman caught her and left her stranded in Connecticut for two weeks. Coleman
threatened to have YELINEK come and "fuck her up." She also recalled Coleman telling her
(Witness 3) that she had, "no idea who she was fucking with." Coleman took Witness 3’s phone
and clothes, and Witness 3 ended up getting kicked out of the hotel.

92. The telephone number (413) 930-5025 is listed in 61 advertisements from

December 12, 2016 to December 26, 2016. The advertisements all show Witness 3, including

 

6 This investigation has not yielded any other information indicating that YELINEK ever performed commercial
sex work.

30
Case 3:19-mj-03139-KAR Document 4-1 Filed 08/14/19 Page 31 of 33

her face.

93. All of the advertisements with the (413) 930-5025 telephone number contain
pictures of “Witness 3” in sexually provocative poses and/or in a state of being partially clothed.
The advertisements contain multiple photographs of Witness 3, and sometimes the photographs
focus on a body part, such as the buttocks or the breasts.

94. The advertisements with telephone number (413) 930-5025 are directed to
specific geographic areas with all or almost all of the advertisements split between the
Springfield, MA and Hartford, CT markets. This indicates that “Witness 3” moved across state
lines for servicing different commercial sex markets in Massachusetts and Connecticut.

95, On December 13, 2018, TFO Tara Kelliher and SA Pete Olesen spoke with a
witness (Witness 4) with knowledge of some of YELINEK’S activities working with women in
the sex industry. Witness 4 worked for YELINEK and Coleman in 2016. During this time
YELINEK collected the money from prostitution, posted the pictures of Witness 4 and
distributed drugs to Witness 4,

96. Witness 4 stated that one time YELINEK got mad at her for refusing to have
unprotected anal sex and turning away a client with whom she (Witness 4) did not want to have
sex. YELINEK told Witness 4 she could not turn away clients for these services because she
(Witness 4) owed YELINEK and Coleman money.

Preference for Cash in Sex Trafficking & Evidence of Transmission of Prostitution
Proceeds via Paypal from YELINEK
97. While the commercial sex business operates largely on the basis of cash paid by

the customer to the sex worker, there is evidence that the Coleman Enterprise solicited, on

31
Case 3:19-mj-03139-KAR Document 4-1 Filed 08/14/19 Page 32 of 33

occasion, payment from customers by PayPal and that the proceeds of prostitution were directed
from YELINEK to Coleman through PayPal. The preference for cash in the commercial sex
business is based on several factors. Individuals involved in illegal activity generally prefer to
use cash because it is largely untraceable, and criminals wish to avoid detection. The use of
cash allows the customer’s payment to be used immediately for the purchase of goods and
services, and other forms of payment often require the use of a bank account, which some people
do not have. In addition, the customer, beyond avoiding criminal liability for purchasing sex,
has an incentive to avoid potential embarrassment, and the untraceability of cash helps to keep
the use of prostitute’s secret.

98. Emails produced by Google pursuant to a federal search warrant (18-MJ-3087-
KAR) for the account williamj124@gmail.com included numerous emails documenting PayPal
transactions in which YELINEK sent Coleman money.

99. PayPal records obtained pursuant to a Grand Jury subpoena also show that the
PayPal account of YELINEK transferred $6,731.99 to the PayPal account of William Coleman
from January 2016 to January 2017.

CONCLUSION
100. Based upon the foregoing, I respectfully submit that there is probable cause to

believe that Shannon YELINEK committed the Subject Offenses.

espectfully submitted,

 
 
 

 

 

ara Kelliher
Task Force Officer
Homeland Security Investigations

B2
Case 3:19-mj-03139-KAR Document 4-1 Filed 08/14/19 Page 33 of 33

a

Sworn and subscribed before me this 4 day of August, 2019.

Utes. Wabs base

HONORABLE KATHERINE A. ROBERTSON
United States Magistrate Judge

33
